DETAILED ACTION

This communication is in response to the Application filed on 12 March 2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2019 and 13 April 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Means Plus Function Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-4 and 7 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because their limitations use non-structural terms “sample sequence converter”, “representative value calculating part”, “signal companding part”, “companded representative value calculating part”, “quantization width calculating part”, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
           Regarding claims 1-4, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0017], as ““sample sequence converter”. 
           Regarding claims 1 and 3, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0017], as “representative value calculating part”. 
           Regarding claims 1-4, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0017], as “signal companding part”. 
           Regarding claims 2 and 4, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0017], as “companded representative value calculating part”. 

           Regarding claim 7, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0017], as “companding function selecting part”. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record includes JP 2002353820 (D1), JP 2002123298 (D2), JP 2009230154 (D), and JP 5158495 (D4). D1 is cited to disclose a normalizing device that normalizes an input signal given to a turbo decoder without much increasing the circuit scale. An input signal buffer obtains a sum S of N sets of input signals I (i). An input data averaging section divides the sum S by the number N of data to obtain an average A. A divider obtains normalized data I (i)/A by dividing the input signals I (i) by the average A. A weighting section multiplies a weight coefficient α decided on the basis of the number of input data and the number of output data at a rate matching with the normalized data I (i)/A and provides a result of output. Thus, normalization can be conducted, thereby allowing to prevent the increase in the circuit scale.   
	D2 is cited to disclose a method for masking hearing sensation by estimating the position of a mountain and a valley in a spectral envelope curved line when vocal and musical sound signals are encoded. The device is provided with a T/F converter which performs a time-axis/frequency-axis conversion to an input signal to obtain a coefficient sequence X on a frequency-axis (n), an envelope calculation part which calculates the spectral envelope on the basis of the coefficient sequence X(n), a mountain and valley estimation part which estimates the position of the mountain and the valley in the spectral envelope, a weighting part which performs weighting of amount of information at the position of the estimated mountain and valley in the spectral envelope, a hearing sensation weight calculation part which calculates hearing sensation weights for 
	D3 is cited to disclose a sound signal processing device carrying out processing with respect to an input signal including deteriorated sound such as quantization noise such that the deteriorated sound can be hardly heard subjectively. After the spectrum of a decoded sound which is an input sound is weighted, the spectrum is calculated by a deformation strength control unit, and the deformation strength is calculated based on the amplitude and continuity of the spectrum. The spectrum of the decoded sound is obtained by a signal deformation unit. Then the amplitude is smoothed, phase disturbance is imparted in accordance with the deformation strength, and the decoded sound is returned to a signal region as a deformed decoded sound. The decoded sound is analyzed, and the background noise likeness is calculated by a signal evaluating unit and used as an addition control value. If the addition control value shows the background noise likeness in a weighted value adder, the weight for adding to the decoded speech is reduced, the weight for adding to the transformed decoded speech is increased, and an output speech is obtained.
	D4 is cited to disclose a voice encoding transmitter to improve quality in a reproduced signal by always optimizing the sense weighting filter used for alleviating noise impression in a voice encoding transfer device which alleviates noise impression by trimming the spectrum of quantization noise using a sense weighing filter. The system comprises multiple encoders which have sense weighting filters with different characteristics, multiple transmitting side decoders which decode output signal of decoders corresponding to 

However, none of the prior art, alone or in combination, discloses:

“a representative value calculating part calculating, for each frequency section by a plurality of samples fewer than the number of frequency samples of a sample sequence of the frequency domain signal 15corresponding to the input acoustic signal, from the sample sequence of the frequency domain signal, a representative value of the frequency section from sample values of samples included in the frequency section, for each of predetermined time sections; and 

a signal companding part obtaining, for each of the predetermined 20time sections, a frequency domain sample sequence obtained by multiplying a weight according to a function value of the representative value by a companding function for which an inverse function can be defined and each of the samples corresponding to the representative value in the sample sequence of the frequency domain signal, as a sample sequence of the 25weighted frequency domain signal.”  


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656